Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schell (2005/0098770). 
Schell figures 1-2 shows an apparatus comprising: a support member(7, 12, 6);
a flexible elongate member (5) to extend and retract through an opening (at 25) in the support member; and a stop member (11, 10 and the outer part) including a region having a first surface to interface with the flexible elongate member, the stop member to directly engage with structure a second surface of the support member (6) surrounding the opening to limit a distance with which the flexible elongate member extends through the opening, the stop member to cooperate with the second surface of the support member to maintain a gap between the first surface of the region of the stop member and the second surface of the support member, a width of the gap being equal to or greater than a thickness of the flexible elongate member.
	Per claim 2, Schell further shows the flexible elongate member includes a sleeve(the part that goes around part 11), the stop member to extend through the sleeve.
	Per claim 3, Schell further shows a protrusion(10) at a point of contact between the stop member and the structure of the support member, a size of the protrusion corresponding to the width of the gap.
	Per claim 4, Schell further shows the protrusion is on the stop member (figure 2).
Per claim 5, Schell further a protrusion(6, figure 2) at a point of contact between the stop member and the structure of the support member, a size of the protrusion corresponding to the width of the gap, the protrusion is part of the support member, the second surface on the protrusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of Snyder (2005/0211389).
Schell shows all the claimed limitations except for the flexible elongate member is associated with a panel, the panel including an upper edge and a lower edge, at least one of the upper edge or the lower edge including an elongate component having a greater thickness than portions of the panel spaced apart from the at least one of the upper edge or the lower edge), wherein the elongate component is a cord, wherein the flexible elongate member is associated with a panel.
Snyder shows the flexible elongate member is associated with a panel, the panel including an upper edge and a lower edge, at least one of the upper edge or the lower edge including an elongate component (24) having a greater thickness than portions of the panel spaced apart from the at least one of the upper edge or the lower edge( par 16-17), wherein the elongate component is a cord, wherein the flexible elongate member is associated with a panel, the apparatus further including a roller supported by the support member in a vertical direction, the panel to wrap around the roller when the panel is retracted through the opening, the elongate component to facilitate different wraps of the panel around the roller to be at substantially consistent heights along a vertical length of the roller (par 38, 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schell’s structures to show the flexible elongate member is associated with a panel, the panel including an upper edge and a lower edge, at least one of the upper edge or the lower edge including an elongate component having a greater thickness than portions of the panel spaced apart from the at least one of the upper edge or the lower edge), wherein the elongate component is a cord, wherein the flexible elongate member is associated with a panel as taught by Snyder in order to form a strong retractable safety barrier as taught by Snyder et al as the panel further provides resistant strength for the net.
Per claim 18, Schell as modified further shows the apparatus further including a roller supported by the support member in a vertical direction, the panel to wrap around the roller when the panel is retracted through the opening, the elongate component to facilitate different wraps of the panel around the roller to be at substantially consistent heights along a vertical length of the roller (figure 2 of Schell)
Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of Snyder (2005/0211389).
Schell as modified shows all the claimed limitations except for the elongate flexible component having a thickness of at least 0.25 inches.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schell’s modified structures to show the elongate flexible component having a thickness of at least 0.25 inches since it would been an obvious matter of engineering design choice to choose the component as thick as needed to provide the needed strength for the barrier as long as the barrier can still fit within the slot of the structure.


Allowable Subject Matter
Claims 10, 19-20, 22-24 are allowed.

Claims 6, 11-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 6, prior art does not provide sufficient motivation to modify Schell to show an inset surface of the stop member in combination with other claimed limitations.
Per claims 11-13, prior art does not provide sufficient motivation to modify Schell’s structure to show spacers surrounding the openings, the spacers to engage the stop member, the spacers positions as locations along the opening spaced apart from the region of the stop member in combination with other claimed limitations.
Per claims 19-20, 22-23, prior art does not provide sufficient motivation to modify Schell to show the second segment to be urged against the first point of engagement without the load bearing material being urged against the first support member in combination with other claimed limitations.
Per claim 24, prior art does not provide sufficient motivation to modify Schell to show a second portion of the stop member to engage the support member at a perimeter of the slot to limit an extent the panel is to extend out through the slots and to maintain a gap between a surface of the first portion of the stop member and the perimeter of the slot.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-13, 15-20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different barriers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/5/2022